DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 6/6/22.  Claims 2-3, 6, 10-13, 17-19, 21-22, 26, 31 are cancelled; claims 1, 20, 23, 25, 27-28 are amended; claims 32-34 are added.  Claims 1, 4-5, 7-9, 14-16, 20, 23-25, 27-30, 32-34 are pending.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506).
With respect to claims 1, Yamada teaches a system comprising: a tower hub that is cantilevered from a single tower 3, the single tower 3 comprising: an enclosure defining an interior volume (defined by floors F); and a plurality of vertical walls and a plurality of horizontal floors disposed within the interior volume (known to a “building” with “roof S”, and “corner part 6” – paragraphs [0006]-[0011]); a loading structure (See ramp shaped loading platform in Fig. 1) defining a loading surface at a height that is lower than a height of the tower hub (Fig. 1); and an observation wheel 2 having a central wheel hub and one or more gondolas , the observation wheel rotatably coupled to the single tower such that the central wheel hub is configured to rotate around the tower hub; and at least one of the gondolas is accessible from the loading surface (Fig.’s 1, 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).  
Yamada is scant on the details of building 3 and therefore does not expressly disclose wherein the walls and floors are coupled in fixed relation to the enclosure such that the walls and floors define a plurality of human-habitable spaces within the interior volume. However, Horst, directed to the analogous art of Ferris wheels, teaches such features to be known (“interior space of pillars 10 can be utilized, such as for instance for an underwater hotel 17” – page 12). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize the building 3 of Yamada as a hotel like structure with human habitable spaces for the expected purpose of increasing revenue for the owner. The proposed modification is considered to have a reasonable expectation of success as both Yamada and Horst use buildings as supports for an observation/Ferris wheel. Outfitting the interior space of the building 3 can be easily accomplished without frustrating the purpose of Yamada. For example the frame 4 and shape of the building can be left as is while modifying the interior into a human habitable spaces. 
Lastly, Yamada inherently teaches wherein the tower hub comprises a transverse dimension. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet dimensions, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
As per claim 4, Yamada teaches wherein the tower 3 includes a base and height (inherent) and wherein the observation wheel inherently has a transverse dimension. These numeric values are not disclosed and therefore the claimed ranges are not expressly taught. However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the height of the tower, and the observation wheel transverse dimension to increase a thrill factor inherent to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the observation wheel transverse dimension. 
As per claims 15-16, modifying reference Horst inherently teaches wherein the human-habitable spaces inherently have a combined volume as one ordinary skill in the art would understand a “hotel” to have substantial volume of human habitable spaces. The motivation to combine is the same as stated above. Admittedly, Horst does not provide a percentage of this volume. However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the volume of human habitable space of the interior volume to be at least 50% to increase revenue. This comports with the rationale set forth above in combining Horst with Yamada. 

4.	Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Eyerly (US Pat. No. 1,987,004)
As per claims 7-8, Yamada teaches a “bearing” disposed between the tower hub and the central hub to rotatably support the observation structure relative to the tower (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).  Admittedly, a “bearing” is not necessarily a “plurality of roller bearings” as claimed. However, Eyerly, directed to the analogous art of cantilevered and rotating amusement rides, teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48); and a plurality of bearing mounts, each coupled to a respective one of the roller bearings (Fig. 5 – mounts shown in parallel containing roller bearings 17; lines 30-48).. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to substitute a plurality of roller bearings for “a bearing” for the expected purpose of facilitating rotation of the central portion of the amusement frame.  Such modification is considered to have a reasonable expectation of success since the roller bearings operate in similar manner and structure as “bearing”. 
Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, and Yamada inherently teaches a transverse dimension of the central wheel hub, but neither references disclose the numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. As such, the claimed dimensional arrangement of the roller bearings with respect to the central wheel hub is considered obvious in the art. 
As per claim 13, Yamada inherently teaches transverse dimension of the tower hub, but does not expressly disclose this dimension. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at the time of applicant’s filing, would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints since the larger the transverse dimension the bigger the transverse dimension of the observation wheel. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Eyerly (US Pat. No. 1,987,004) and even further in view of Maeda (US Pub. No. 2012/0163745)
As per claim 14, modifying reference Eyerly, cited for its roller bearings 17, does not expressly disclose wherein the roller bearings 17 are individually sealed. Fig. 5 of Eyerly shows two casings that bearings 17 are mounted with. However, examiner considers such a feature to be prima facie obvious. Maeda, directed to the roller bearings, teaches such features as individually sealed roller bearings to be known in the art (Fig. 2B, 3; paragraphs [0021]-[0024]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate roller bearings between the tower hub and wheel hub for the expected result of preventing lubricant leakage. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Maeda et al. facilitate rotation between concentric ring structures in similar manner to Yamada and Eyerly.  

6.	Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Crawford et al. (US Pub. No. 2010/0009767). 
With respect to claim 30, Yamada teaches the use of one or more drive units 9 configured to rotate the observation wheel 2 (paragraph [0008]) but does not expressly teach each of a one or more motor(s) fixed to the central wheel hub or the tower hub. However, Crawford et al., directed to the analogous art of Ferris wheels, teaches such features as fixing an observation wheel drive motor 420 to a central wheel hub or tower hub is known in the art (paragraph [0030] – “motors ... to rotate a hub”; Fig. 4). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to position the motor attached to the central wheel hub. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, substituting the motor location to be fixed to the central wheel hub or tower hub would expectantly provide a rotation of the central wheel hub. The proposed modification is considered to have a reasonable expectation of success since both Yamada and Crawford et al. teach rotation of Ferris wheels using motors. 
With respect to claim 33, and as set forth above in the rejection of claim 30, tertiary reference Crawford et al. teaches fixing an observation wheel drive motor 420 to a central wheel hub (paragraph [0030] – “motors ... to rotate a hub”; Fig. 4), but does not expressly teach each of the motor(s) fixed to the tower hub.  However, per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Crawford is arranged to perform the same function of using the motor to rotate the central hub around tower hub. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 



7.	Claims 25, 28-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Eyerly (US Pat. No. 1,987,004) in view of Ottaway (US Pat. No. 4,007,926). 
As per claim 25, 29 and 34, Eyerly teaches a system comprising: a tower hub 16 (“horizontal sleeve” that “projects” from housing 14) that is cantilevered from a single tower 10/14 (“standard”, “housing”); an observation structure 18 having a central hub 32 and rotatably coupled to the tower 10/14 such that the central hub 32 is configured to rotate around the tower hub 16 (via bearings 17 (lines 30-48); and one or more motors 15 configured to rotate the observation structure 18, each of the motor(s) 15 fixed to the central hub 32 or the tower hub 16 (See Fig. 5 showing the motor 15 fixed to tower hub 16 through an intermediary structure). Should applicant traverse examiner’s position that the motor 15 is “fixed” to the tower hub 16 as shown in Fig. 5, examiner notes that Per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Eyerly is arranged to perform the same function of using the motor to rotate the central hub around tower hub 16. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
Eyerly, admittedly, does not teach an observation wheel, as observation structure 18 is an arm with a single passenger car. However, Ottaway, directed to the analogous art of amusement systems, teaches such features as an observation wheel (“giant wheel 22”) is known in the art (Fig.’s 1-3; column 2, lines 42-65). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate an observation wheel into the system of Eyerly for the expected purpose of increasing the number of patrons for each ride. The proposed modification is considered to have a reasonable expectation of success because Ottaway’s wheel 22 is mounted about a central hub in similar manner to the observation structure 18 of Eyerly. 
Lastly, Eyerly inherently teaches wherein the tower hub 16 comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these numeric values. Similarly, secondary reference Ottaway inherently teaches a “giant” wheel that inherently has a transverse dimension, but does not expressly disclose this dimension (The motivation to combine is the same as stated above). However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 70 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
As per claim 28, Eyerly teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48). Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, but does not teach the claimed numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. As such, the claimed dimensional arrangement of the roller bearings with respect to the central wheel hub is considered obvious in the art. 

8.	Claims 25, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Crawford et al. (US Pub. No. 2010/0009767). 
With respect to claims 25 and 29, Yamada teaches a system comprising: a tower hub that is cantilevered from a single tower 3; an observation wheel 2 having a central wheel hub and rotatably coupled to the single tower 3 such that the central wheel hub is configured to rotate around the tower hub (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).
Yamada teaches the use of one or more drive units 9 configured to rotate the observation wheel 2 (paragraph [0008]) but does not expressly teach each of a one or more motor(s) fixed to the central wheel hub or the tower hub. However, Crawford et al., directed to the analogous art of Ferris wheels, teaches such features as fixing an observation wheel drive motor 420 to a central wheel hub or tower hub is known in the art (paragraph [0030] – “motors ... to rotate a hub”; Fig. 4). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to position the motor attached to the central wheel hub. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, substituting the motor location to be fixed to the central wheel hub or tower hub would expectantly provide a rotation of the central wheel hub. The proposed modification is considered to have a reasonable expectation of success since both Yamada and Crawford et al. teach rotation of Ferris wheels using motors. 
Lastly, Yamada inherently teaches wherein the tower hub comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these numeric values. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
As per claim 34, and as set forth above in the rejection of claim 25, secondary reference Crawford et al. teaches fixing an observation wheel drive motor 420 to a central wheel hub (paragraph [0030] – “motors ... to rotate a hub”; Fig. 4), but does not expressly teach each of the motor(s) fixed to the tower hub.  However, per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Crawford is arranged to perform the same function of using the motor to rotate the central hub around tower hub. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Crawford et al. (US Pub. No. 2010/0009767) and further in view of Eyerly (US Pat. No. 1,987,004). 
As per claim 28, Yamada teaches a “bearing” disposed between the tower hub and the central hub to rotatably support the observation structure relative to the tower (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).  Admittedly, a “bearing” is not necessarily a “plurality of roller bearings” as claimed. However, Eyerly, directed to the analogous art of cantilevered and rotating amusement rides, teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to substitute a plurality of roller bearings for “a bearing” for the expected purpose of facilitating rotation of the central portion of the amusement frame.  Such modification is considered to have a reasonable expectation of success since the roller bearings operate in similar manner and structure as “bearing”. 
Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, and Yamada inherently teaches a transverse dimension of the central wheel hub, but neither references disclose the numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. As such, the claimed dimensional arrangement of the roller bearings with respect to the central wheel hub is considered obvious in the art. 



Allowable Subject Matter
10.	Claims 5, 9, 20, 23-24, 27, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 25, applicant continued to argue that incorporating the observation wheel of Ottoway into Eyerly will strip the inventive purpose of the primary reference. Examiner respectfully disagrees. As applicant points out, Eyerly is directed to an amusement ride that induces rider sensations “similar to those experienced” in looping the loop. Examiner emphasizes the use of “similar” – which one ordinary skill in the art would understand to permit deviations in the motion of the ride. In the proposed combination, the observation wheel movement will also induce a physical loop sensation as it literally moves the rider in a loop. Applicant cites to extrinsic evidence of an actual airplane as it relates to weightlessness at the top of the loop. This is not persuasive because Eyerly is not an actual airplane, it is fixed path amusement ride focused on being operated by an unskilled person “without danger to the occupants”.  The comparison of an actual air plane loop sensation to a Ferris wheel sensation is inappropriate. Within the realm of simulated air plane loops of amusement rides, a Ferris wheel is reasonably considered to induce a “similar” sensation to a ‘loop’.  The principle operation is not undermined by the proposed combination. 
	With respect to claims 1 and 25, applicant argues that scaling up the transverse dimension of the tower hub would not be “technically rational”. Examiner respectfully disagrees. Although the price of the total building may marginally increase, supporting structures could be added to provide enough structural support for the increased tower hub size. Moreover, by scaling up the tower hub, more riders can ride the amusement ride per ride. Overtime, this will easily make up for any additional costs attributed to the larger transverse dimension of the tower hub. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fabbri (US Des. Pat. No. D733,826)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711